Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 1 of 15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
. EL PASO DIVISION

MARIA G. CASTANEDA,
Plaintiff,

Vv. EP-19-CV-00338-FM
VOLT MANAGEMENT CORP. d/b/a
VOLT WORKFORCE SOLUTIONS;
SCHNEIDER ELECTRIC BUILDINGS
AMERICAS, INC. d/b/a SCHNEIDER
ELECTRIC; and SCHNEIDER
ELECTRIC USA, INC. d/b/a
SCHNEIDER ELECTRIC,

0G 060 46D 6G? UG0 OOO 660 660 UGe UG GG) GG) OG) ago Gon

Defendants.
ORDER COMPELLING ARBITRATION AND STAYING CASE
Before the court is “Defendant Volt Management Corp. d/b/a Volt Workforce Solutions’

Motion to Compel Arbitration” (“Motion”) [ECF No. 19], filed March 31, 2020 by Defendant
Volt Management Corp. d/b/a Volt Workforce Solutions (“Volt”); “Schneider Electric
Defendants’ Notice of Non-Opposition to Motion to Compel Arbitration” (“Notice of Non-
Opposition”) [ECF No. 20], filed April 7, 2020 by Defendants Schneider Electric USA, Inc.
_ d/b/a Schneider Blectric and Schneider Electric Buildings Americas, Inc. d/b/a Schneider
Electric (collectively, the “Schneider Electric Defendants”); “Plaintiff's Response to Defendant
Volt Management Corp. d/b/a Volt Workforce Solutions’ Motion to Compe! Arbitration”
- [ECF No. 21], filed April 7, 2020 by Maria G. Castaneda (“Plaintiff”); and “Reply Brief in
Support of Defendant’s Motion to Compel Arbitration” (“Reply”) [ECF No. 22], filed April 14,

2020 by Volt. Therein, Volt requests the court compel arbitration and dismiss this cause,! Upon

 

| “Defendant Volt Management Corp. d/b/a Volt Workforce Solutions’ Motion to Compel Arbitration”
(“Mot.”) 1, ECF No. 19, filed Mar. 31, 2020.

1
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 2 of 15

due consideration of the Motion, Notice of Non-Opposition, Response, Reply, and applicable
| law, the court Motion is GRANTED IN PART AND DENIED IN PART.
I, BACKGROUND

A, | Factual Background

This case arises out of an employment dispute between the Schneider Electric
Defendants, Volt, and Plaintiff. Volt isa temporary employee leasing agency that leases
employees to Schneider Electric Defendants.” Volt hired Plaintiff as an on-site coordinator at
Schneider Electric USA, Inc. to manage human resources issues with respect to employees
leased by Volt to Schneider Electric.? Plaintiff alleges disability discrimination and retaliation
by both Volt and Schneider Electric Defendants.’

- Volt argues Plaintiff agreed on multiple occasions to submit any employment-related
claims to arbitration.’ First, Plaintiff's employment application contained an agreement to
arbitrate “any dispute, controversy or claim arising out of, involving, affecting or related in any
way to... your employment or the termination of your employment.”* Plaintiff completed this
application.electronically and submitted it via email.’ Volt asserts its employment agreement
contained a similar provision submitting to arbitration “arising out of, involving, affecting or

related in any way to Employee’s employment or the conditions of employment or the

 

2 “Schneider Electric Defendants’ Notice of Removal,” ECF No. 1, filed Nov. 22, 20 19, “Plaintiff's
Original Petition with Jury Demand and Request for Disclosure” “(“Pet.”) 3 { 14, ECF No. 1-1.

“3 Pet, 37 15.
4 Id. at7 745.
5 Mot. 1.

6 Id. at 2; Mot., “Maria G. Castaneda’s Employment Application and Reference List,” ECF No. 19-1.

? See id.

 

 
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 3 of 15

termination of Employee’s employment.” * However, it cannot locate the signed employment
agreement.’ Volt’s Senior Vice President of Human Resources, Kendra Bellman, states Plaintiff
received a copy of the employment agreement with her offer letter and was told she would sign
the employment agreement on her first day of employment.!? Volt also provides a copy of the
email with the employment agreement attached.!! ‘Plaintiff's offer letter states the employment
agreement contains an arbitration clause and signing the employment agreement. was a condition
of employment.” |

In addition to the two agreements Volt asserts Plaintiff signed, Volt also contends its In-
House Employee Handbook (“Handbook”) contains an Alternative Dispute Resolution Policy
explaining its policy to arbitrate disputes.'? The Handbook states that acceptance of its policies
is a condition of employment,“ Volt distributed the Handbook to all employees, including
Plaintiff.

B. Parties ’ Arguments

Volt contends Plaintiff's employment discrimination and retaliation claims must be

referred to arbitration.!® Volt argues the arbitration provisions in both the application for

 

3 Mot. 2; “Declaration of Kendra Bellman” (“Bellman Decl.”) 2 [J 5-6, ECF No. 19-1.

? Mot. 2 n. 1.

10 See Bellman Decl. 3 7; Mot., “Email to Maria G. Castaneda Dated September 30, 2014” (“Sept. 30
Email”) ECF No. 19-1 (“You will sign original documents on your first day with Volt.”).

1 See generally, Sept. 30 Email.

2 Iq: Mot., “Offer Letter” 1, ECF No. 19-1.
3 Mot. 4.

4 Id. at 3.

5 7@. at 5; Bellman Decl. 4 § 10.

16 Mot. 8.
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 4 of 15

employment and the employment agreement are binding.!’ Even were they not, Volt’s
Handbook made compliance with is alternative dispute resolution policy a condition of
Plaintiff's at-will employment.!8 Finally, Volt requests that, if the court compels arbitration, this
action be dismissed.

Plaintiff responds that no valid arbitration agreement exists as neither the employment
application nor the employment agreement contain Plaintiff’s signature.*” Additionally, she
argues she was not bound by the alternative dispute resolution clause in the Handbook as she did
not have notice of it! In the alternative, Plaintiff argues that even if there were a valid
arbitration agreement, the court should not refer this action to arbitration as the Schneider
Defendants are not parties to the arbitration agreement 2 Plaintiff contends that compelling |
arbitration would cause multiple and contradicting determinations in different forums.2’ |
Il. LEGAL STANDARD

In adjudicating a motion to compel arbitration pursuant to the Federal Arbitration Act, 9
U.S.C. § 1 et seg. “FAA”), “[clourts perform a two step inquiry to determine whether to compel

a party to arbitrate: first whether parties agreed to arbitrate and, second, whether federal statute

 

7 Fd atl.
18 Fd. at 3-4.
19 Id. at 7-8.

20 “plaintiff's Response to Defendant Volt Management Corp. d/b/a Volt Workforce Solutions’ Motion to
Compel Arbitration” (“Resp.”) 1, ECF No. 21, filed Apr. 7, 2020.

21 fd. at3,
22 Td. at 5.

3 Td. at 6.
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 5 of 15

or policy renders the claims nonarbitrable.”” “The courts divide the first step into two more
questions: whether a valid agreement to arbitrate exists and whether the dispute falls within that
agreement.” In determining whether the dispute falls within the arbitration agreement, courts
should apply “ordinary state-law principles that govern the formation of contracts.”2° The FAA
establishes a strong federal policy in favor of enforcing arbitration agreements.”” In ruling on the
motion to compel, the court should resolve any doubts about the arbitrability of a claim in favor
of arbitration.”8
HI. DISCUSSION

A Evidentiary Concerns

Hearsay is a statement that is offered “to prove the truth of the matter asserted”? and is
generally inadmissible.” Contracts and all writings with independent legal significance are
verbal acts rather than assertions.?!. The admission of a contract to prove the operative fact of

that contract's existence thus cannot be the subject of a valid hearsay obj ection.** As such, they

 

24 Robinson v. J&K Admin. Mgmt. Servs., Inc., 817 F.3d 193, 195 (5" Cir. 2016) (citing Dealer Comput.
Servs., Inc. v. Old Colony Motors, Inc., 588 F.3d 884, 886 (Sth Cir. 2009).

35 Id.

26 First Options of Chicago, Inc. vy. Kaplan, 514 U.S. 938, 944 (1995).

27 Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002); In re Dillard Dept. Stores, inc., 181
S.W.3d 370, 375 (Tex. 2005) (citing J.M. Davidson, Inc. v. Webster, 128 $.W.3d 223, 227 (Tex. 2003); Prudential
Sees., Inc. v. Marshall, 909 S.W.2d 896, 898-99 (Tex. 1995)).

28 Moses H. Cone Mem’! Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983), Jones v. Halliburton
Co., 583F.3d 228, 235 (5th Cir. 2009) (citations omitted).

29 ep. R. EVID. 801(c).
30 Fep, R. EVID. 802.

31 Kepner-Tregoe, Inc. v. Leadership Software, Inc,, 12 F.3d 527, 540 (Sth Cir, 1994); Casey v. Western Oil
and Gas, Inc., 611 §.W.2d 676, 680 (Tex. App.—Eastland 1980 writ ref'd 1.7,e.).

22 See, e.g., United States v. Cont’l Cas. Co., 414 F.2d 431, 434 (Sth Cir. 1969) (with verbal acts the
“inquiry is not the truth of the words said, but merely whether they were said”); Byrd Int'l of Dallas, Inc. v. Elec.

5
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 6 of 15

are excluded from the definition of hearsay and are admissible evidence under any standard.*°

Under the best evidence rule, a party seeking to prove the content of a writing, must
produce the original writing itself.34 An “original” writing includes any “printout—or other
output readable by sight—if it accurately reflects the information it contains.”?> A duplicate is
admissible to the same extent as the original unless a genuine question is raised about the
original’s authenticity or the circumstances make it unfair to admit the duplicate.**

Plaintiff argues the arbitration provisions contained in the employment application,
employment agreement, and the Handbook should be disregarded as hearsay.2’ However, as
documents with independent legal significance, all three challenged decuments are non-hearsay
and admissible as evidence of a legally operative fact—whether Plaintiff agreed to arbitrate
disputes with Volt.

Plaintiff argues the arbitration provisions contained in the employment application,

employment agreement, and the Handbook are inadmissible under the best evidence rule.*8.

However, the employment application emailed by Plaintiff to Volt is an electronically stored

 

Data Sys. Corp., 629 §.W.2d 177, 179 (Tex. App.—Dallas 1982, writ ref'd n.r.c.) (“Since the utterance or writing of
the words is itself the fact to be proved, the admission into evidence of this “verbal act” is not hearsay.”).

33 Pep. R. Evip. 801, Adv. Comm. Note. (“The effect is to exclude from hearsay the entire category of
“verbal acts” and “verbal parts of an act,” in which the statement itself affects the legal rights of the parties or is a
circumstance bearing on conduct affecting their rights.”).°

34 Fep. R. EVID. 1002.

35 Fup. R. OF EVID. 1001. See also Time Ins. Co, v. Estate of White, 447 Fed. App’x. 561, 565 (5" Cir.
2011) (an electronically stored insurance policy documents qualify as original documents).

36 FED. R. EVID. 1003. See also Myrick v. United States, 332 F.2d 279 (Sth Cir. 1964) (holding there was
no etror in admitting copies of checks instead of original microfilm in absence of suggestion that copies were
" incorrect); Johns v. United States, 323 F.2d 421 (Sth Cir. 1963) (holding it was not error to admit concededly
accurate tape recording made from original wire recording). ;

*7 Resp. 7.

38 Id.
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 7 of 15

original document; therefore, there is no question as to its admissibility? The Handbook and
employment agreement are duplicates and therefore admissible to the same extent as an original
unless there is a genuine question as to their authenticity or the circumstances make it unfair to
admit the duplicate.*° Plaintiff fails to raise a genuine question about the authenticity of
Defendant Volt’s exhibits. While Plaintiff asserts she did not sign the agreements and did not
have notice of the Handbook provision,!! neither argument calls into question the authenticity of
the documents themselves. Nor does Plaintiff state what circumstances make it unfair to admit
the documents. Therefore, the best evidence rule does not bar consideration of Volt’s exhibits.
| B. A Binding Arbitration Agreement Exists and the Dispute is within its Scope

Under Texas law, the party attempting to compel arbitration bears the burden of
establishing a valid arbitration agreement the scope of which includes the claims asserted.”
Once the party seeking to compel arbitration proves a valid arbitration agreement exists, the
burden shifts to the party resisting arbitration to establish a defense to enforcement.”

A party is bound to an arbitration agreement if she received notice of the agreement and
accepted it.“4 Although the FAA requires an agreement to arbitrate be in writing, it contains no

requirement the writing be signed by the parties and may be enforceable without a signature.

 

39 See FED, R. EVID. 1001; Time Ins. Co., 447 Fed. App’x. at 565.
40 See FED, R. EVID. 1003.
I Resp. 34.

"2 In pe AdvancePCS Health L.P., 172 8.W.3d 603, 605 (Tex. 2005) (citing Jn re Oakwood Mobile Homes,
inc., 987 §.W.2d 571, 573 (Tex. 1999) (per curiam); Cantella & Co. v. Goodwin, 924 8.W.2d 943, 944 (Tex. 1996)
(per curiam)).

® Id (citing LM. Davidson, Inc. v. Webster, 128 8.W.3d 223, 227 (Tex. 2003)).
“ Inve Dallas Peterbilt, Lid, L.L.P., 1968.W.3d 161, 163 (Tex. 2006).

5 Valero Ref, ine. v. M/T Lauberhorn, 813 F.2d 60, 64 (5th Cir. 1987); fv re Macy's Texas, Inc., 291
S.W.3d 418, 419 (Tex. 2009). See also 9 U.S.C. § 3 (requiring only that an agreement to arbitrate be in writing).

7
Case 3:19-cv-00338-FM. Document 26 Filed 05/08/20 Page 8 of 15

Texas contract law principles require only an intent by the parties to be bound, regardless of
whether that intent is memorialized by signatures.” In the absence of a signature, other evidence
must be relied upon to prove the party's unconditional assent.*” Whether the parties intended to
be bound is often a question of fact, but it may be resolved by the court‘as a matter of law,
especially where the contract is in writing.

As the agreements are admissible, the court must determine whether the parties intended
to be bound by them. Plaintiff's email exchange with Volt demonstrates her intent to be bound
to the arbitration provision in her employment application. Plaintiff filled out the employment
application and returned it to Volt without disputing any of its terms.*? The email states the
application is “complete” and provides reference information Plaintiff.°° It is clear from the
email that Plaintiff intends the application to entitle her to consideration for employment with
Volt. Plaintiff did not reject the terms in the employment application or qualify her interest in
employment. Plaintiff’s only argument that she did not accept the arbitration provision in the

employment application is the absence of her signature on the agreement. However, Texas law

 

46 Simmons & Simmons Const. Co. v. Rea, 286 S.W.2d 415, 418 (Tex. 1955).

47 In re Bunzle USA, 155 S.W.3d 202, 209 (Tex. App.—El Paso 2004, no pet.). See also Savoy v. National
Collegiate Student Loan Trust 2005-3, 557 S.W.3d 825, 835 (Tex. App.—Houston [1st Dist.] 2018, no pet.)
(holding a contract enforceable where one party did not sign but accepted “by his acts, conduct, or acquiescence to
the terms”); 1 CORBIN ON CONTRACTS § 2.10 (2019) (“An unsigned agreement, all the terms of which are-embodied
in a writing, unconditionally assented to by both parties, is a written contract. Their expressions of unconditional
assent must be proved by testimony since it is not evidenced by the writing itself”)

48 WTG Gas Processing, L.P. vy. ConocoPhillips Co., 309-8. W.3d 635, 643 (Tex. App.—Houston [14th
Dist.] 2010, pet. denied). See also Chalker Energy Partners II, LLC v. Le Norman Operating LLC, 595 8.W.3d
668, (Tex. 2020) (holding that, as a matter of law, there was no definitive agreement by the parties to be bound);
Lone Star Steel Co. v. Scott, 759 §.W.2d 144, 157 (Tex. App.—Texarkana 1988, writ denied) (“Once a
determination has been made as to what passed between the parties, decisions as to whether their agreement meets
the legal requirements of a contract and its interpretation are questions of law.”).

49 Mot., “Email from Maria G. Castaneda Dated August 15, 2014,” 19-1.

9 Id.

 
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 9 of 15

does not require a-signature to show assent to be bound.!! In this case, Plaintiff's acceptance of
the terms in the application employment is clear from the context of the email exchange even
without a signature.” Therefore, Volt has met its burden of establishing a valid arbitration
agreement in the employment application.

Volt also meets its burden with respect to the employment agreement. Volt emailed
Plaintiff a copy of the employment agreement containing the arbitration provision and an offer
‘letter.°? The offer letter stated that “Volt requires [Plaintiff] to sign a comprehensive written
Employment Agreement, which includes .. . arbitration... provisions, among others, as a
condition of [Plaintiff s} employment.”*4 Plaintiff responded, “Offer letter accepted.”** Volt
cannot now locate the employment agreement it claims Plaintiff si gned.>° However, Plaintiff
had notice that acceptance of terms in the employment agreement, including submission of
disputes to arbitration, was a condition of her employment.” Plaintiff's response shows
unconditional assent to the terms of the letter. Additionally, Plaintiff never states she did not
sign the employment agreement. Instead, she claims Volt’s exhibits are inadmissible and, even

were they not, the absence of her signature on Volt’s exhibits makes the agreements

 

51 Simmons & Simmons Const. Co. v. Rea, 286 S.W.2d 415, 418 (Tex, 1955),

*2 See Tricon Energy Lid. v. Vinmar Intern., Ltd., 718 F.3d 448, 453-34 (Sth Cir. 2013) (upholding a
district court's order compelling arbitration where an employee demonstrated assent to be bound to an employment
agreement’s arbitration provision in an email exchange with her employer).

8 Sept. 30 Email.
4 Offer Letter.

55 Mot., “Email from Maria Castaneda Dated September 30, 2014” ECF No. 19-1.

% Mot. 2 n. 1.

57 See In re Dallas Peterbuit, Ltd., 196 S.W.3d 161, 163 (Tex. 2006) (An employer may enforce an
arbitration agreement entered into during an at-will employment relationship if the employee received notice of the
employer's arbitration policy and accepted it, . . our cases do not confine that “notice analysis” to the underlying
agreement, but to all communications between the employer and employee.”).

9

y
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 10 of 15

unenforceable.’ Both arguments have been addressed and are meritless. In sum, Volt met its
burden to prove a valid arbitration agreement exists and Plaintiff has not made a valid argument
against enforcement.

Plaintiff's claims fall within the scope of both arbitration agreements. The employment
application requires arbitration of any dispute “arising out of, involving, affecting or related in
any way to your employment or the conditions of your employment or the termination of your
employment.’ The employment agreement contained substantially similar language. As
Plaintiff is asserting unlawful disability discrimination and retaliation by her employer, this case
involves a dispute arising out of both conditions of Plaintiff's employment and her termination.
Therefore, her claims against Volt are within the scope of the arbitration agreements.

The court need not address whether Plaintiff was bound by the alternative dispute
resolution policy in the Handbook. An employer may change the terms of an at-will
employment contract upon proper notice and assent by the employee.® However, the arbitration
language of the policy is substantially the same as the language in the employment application
and the employment agreement. Volt has already established an arbitration agreement was a
condition of employment pursuant to those initial agreements. Further examination of

substantially the same condition as contained within the Handbook is unnecessarily cumulative.

 

8 Resp, 2-3.
° Mot. 2.

60 In xe Haliburton Co., 80 8.W.3d 566, 568 (2002) (citing Hathaway v. General Mills, Inc., 711 8.W.2d
227, 229 (Tex. 1986).

10
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 11 of 15

C. Intertwined Claims Estoppel Permits Arbitration of Claims against the Schneider
Electric Defendants

“As a general rule, an arbitration clause cannot be invoked by a non-party to the
arbitration contract.”*! This is because “arbitration is a matter of contract and a party cannot be
required to submit to arbitration any dispute which he has not agreed to submit.”© However, a
non-signatory to an arbitration agreement may be compelled to arbitrate a claim “if the relevant
state contract law so permits.”

Intertwined claims estoppel involves “compelling arbitration when a nonsignatory
defendant has a ‘close relationship’ with one of the signatories and the claims are ‘intimately
founded in and intertwined with the underlying contract obligations.””** Courts have employed
this exception against signatory plaintiffs to dismiss strategic pleadings that seek to avoid
arbitration by bringing suit against a non-signatory as well as the other signatory.© Other courts
have adopted this theory of estoppel to compel arbitration.“ The Texas Supreme Court has not

1.67

expressly adopted intertwined claims estoppel as a valid theory of estoppel.°’ Texas courts of

 

61 GT. Leach Builders, LLC v. Saphire V.P., LP, 458 §.W.3d 502, 524 (Tex. 2015) (citing Grigson v.
Creative Artists Agency, L.L.C., 210 F.3d 524, 532 (5th Cir. 2000)) (internal quotation marks omitted), See also
Moses H. Cone Mem’l Hosp., 460 U.S. at 19-20 (compelling arbitration of Plaintiff's claim against one defendant
but not compelling arbitration of another defendant that had not signed an arbitration agreement and against whom
Plaintiff had a distinctly separate claim).

8 See May v. Higbee Co., 372 F.3d 757, 763 (Sth Cir.2004) (quoting AT&T Techs., Inc. v. Comme’ns.
Workers of Am., 475 U.S. 643, 648 (1986). :

8 Crawford Prof’l Drugs, Ine. v. CYS Caremark Corp., 748 F.3d 249, 261-62 (5th Cir. 2014) (citing Arthur
Anderson LLP v. Carlisle, 556 U.S. 624 (2009).

64 In re Merrill Lynch Trust Co. FSB, 235 8.W.3d 185, 193-94 (Tex. 2007) (quoting Thomson-CSF, S.A. v.
Am. Arbitration Ass'n, 64 F.3d 773, 779 (2d Cir. 1995)). ,

§3 Jd. at 194 (citations omitted).

66 See, e.g, Ragone v. Atlantic Video at Manhattan Center, 595 F.3d 115, 127-28 (2d Cir. 2010) (applying
New York law); Brantley v. Republic Mortg. Ins. Co., 424 F.3d 392, 395-96 (4th Cir. 2005) (applying South
Carolina law); MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir. 1999) (applying Alabama law).

Hays v. HCA Holdings, Inc., 838 F.3d 605, 610 (Sth Cir, 2016).
11

 
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 12 of 15

1,8

appeals are currently divided in their acceptance of this theory of estoppel.°” However, in Hays

v. HCA Holdings, Inc., the Fifth Circuit made an “Erie guess” that “the Texas Supreme Court, if
faced with the question, would adopt intertwined claims estoppel.”

Indisputably, Plaintiff never signed an agreement to arbitrate any claims against the
Schneider Electric Defendants. Plaintiff asserts it cannot be compelled to arbitrate its dispute |
against the Schneider Electric Defendants by virtue of its agreement with Volt.”” However,
Plaintiff raises the same causes of action against both Volt and the Schneider Electric |
Defendants.”! She supports her claims with virtually identical facts and does not specifically
allege anything different against any defendant individually,” Further, Plaintiffs claim is rooted
in the terms of her employment, subject to the employment application and employment
agreement. While Plaintiff was hired by Volt, an employee leasing business, she performed
services exclusively for the Schneider Electric Defendants who relied on the employment
agreement with Volt and could be understood as a co-employer,” Based on Plaintiff's

allegations, it is clear that Plaintiff regarded the claims against both defendants as closely related

and that the discrimination and retaliation claims against each are intertwined with the

 

88 Jd. (comparing Cotton Commercial USA, Inc. v. Clear Creek Indep, Sch. Dist., 387 8.W.3d 99, 105-06
(Tex. App.—Houston [14th Dist.] 2012, no pet.) (stating that the Texas Supreme Court in Merrill Lynch recognized
intertwined claims estoppel} with Glassell Producing Co, v. Jared Res., Ltd, 422 S.W.3d 68, 82 (Tex. App.—
Texarkana 2014, no pet.) (describing direct benefits estoppel as “the only form of.equitable estoppel recognized in
Texas’).

6 Id, at 611-12.

Resp. 5.

71 Pet, 7945,

7 See id.

3 Cf Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 228-29 (Sth Cir. 2015) (holding a staffing

agency and a client company may be considered joint employers for the purposes of evaluating violations of the
Americans with Disabilities Act if the client company exercises sufficient control).

12

 
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 13 of 15

underlying employment contract obligations. Therefore, the pleadings suggest application of
intertwined claims estoppel is appropriate in this case.

Additionally, this case implicates the judicial concern underpinning intertwined claims
estoppel—that plaintiffs may use strategic pleading to avoid arbitration by bringing suit against a
nonsignatory.”* Had Plaintiff sued Volt alone, the arbitrability of the dispute would have been
clear. Other judicial concerns also favor arbitration, Compelling arbitration against all
defendants in this case conforms with Texas law’s preference for joint resolution of multiple
claims to prevent multiple and possibly contradictory determinations of the same matter.”
Although Plaintiff argues this weighs against arbitration, this argument also supports referring all
parties to arbitration, which also achieves a single determination. Finally, compelling arbitration
supports the strong state and national policy in favor of arbitration.” In sum, Plaintiff must be
compelled to arbitrate its dispute against both Volt and the Schneider Electric Defendants as
intertwined claims estoppel and special judicial concerns apply. |

The Schneider Electric Defendants are equivocal in their agreement to arbitrate. They
“do not oppose” the Motion, but do not affirmatively submit to be bound by arbitration.””

However, as intertwined claims estoppel applies, Schneider Electric Defendants are now

 

™ Inve Merrill Lynch Trust Co. FSB, 235 8.W.3d 185, 1994 (Tex. 2007) (quoting Thomson-CSF, S.A. v.
Am. Arbitration Ass'n, 64 F.3d 773, 779 (2d Cir. 1995)).

75 Jack B. Anglin Co., Inc. v. Tipps, 842 8.W.2d 266, 271 (Tex. 1992) (compelling arbitration of all claims)
(citing Valero Energy Corp. v. Wagner Brown, 777 S.W.2d 564, 567 (Tex. App.— El Paso 1989 writ denied).

% Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002); Ja re Dillard Dept. Stores, Inc., 181
§.W.3d 370, 375 (Tex. 2005) (citing J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex. 2003); Prudential
Sees., inc. v. Marshall, 909 S.W.2d 896, 898-99 (Tex. 1995)).

77 “Schneider Electric Defendants” Notice of Non-Opposition to Motion to Compel Arbitration” 1,
ECF No. 20, filed Apr. 7, 2020 (The Schneider Electric Defendants “hereby notify the Court that they do not oppose
Defendant Volt Management Corp. d/b/a Volt Workforce Solutions’ Motion To Compel Arbitration”).

13

 

 
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 14 of 15

compelled to participate in multi-party arbitration and are bound by its results. As such, they
may not avoid their fair share of expenses associated with arbitration.

Pursuant to the arbitration provision of the employment agreement, arbitration shall be
conducted “in accordance with the employment rules of the American Arbitration Association
(“AAA”), which can be found at www.adr.org ....””® The employment application contains
similar provision. Where the AAA employment arbitration rules refer to the “employer or |
company,” that phrase shall be understood to mean both Volt and the Schneider Electric
Defendants, including with respect to payment of costs and fees.” The court retains jurisdiction
over any conflicts resulting from incorporation of the Schneider Electric Defendants into the
arbitration process or equitable sharing of costs.

D. Dismissal

The FAA provides that when claims are properly referable to arbitration the court shall
generally stay the trial of the action until the arbitration is complete ‘upon request of a party.®°
However, this rule does not limit dismissal of a case in the proper circumstances.®' A case may
be dismissed when all the issues raised in the district court must be submitted to arbitration.*?

Volt moved to dismiss this action in the event the court compelled arbitration.

Although Plaintiff objects to arbitration generally, she did not indicate a preference for stayed

 

78 Mot. 2.

% See generally AMERICAN ARBITRATION ASSOCIATION, EMPLOYMENT ARBITRATION RULES AND
MEDIATION PROCEDURES (2017); AMERICAN ARBITRATION ASSOCIATION, EMPLOYMENT/WORKPLACE FEE
SCHEDULE (2019).

9 9US.C.§3.
81 Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992).
82 Id,

83 Mot. 7.
14

 
Case 3:19-cv-00338-FM Document 26 Filed 05/08/20 Page 15 of 15

proceedings pending arbitration. Although the court has determined all Parties must participate
in arbitration of Plaintiff's single cause of action, the court has retained jurisdiction over disputes
resulting from incorporation of the Schneider Electric Defendants into the arbitration process.
Therefore, a stay pending resolution of arbitration is appropriate.
IV. CONCLUSION

Plaintiff is subject to a valid arbitration agreement that controls the present dispute
against Volt and the Schneider Electric Defendants. Accordingly, the court enters the following

orders:

1.  Itis HEREBY ORDERED that “Defendant Volt Management Corp. d/b/a Volt
Workforce Solutions’ Motion to Compel Arbitration” [ECF No. 19] is
GRANTED IN PART AND DENIED IN PART.

2. It is FURTHER ORDERED that “Request for Judicial Notice in Support of
Defendant’s Motion to Compel Arbitration” is DENIED AS MOOT.

3. It is FURTHER ORDERED that the above-captioned cause is STAYED
pending completion of the arbitration process.

4, Itis FURTHER ORDERED that the Parties SHALL file a status report every 90
days from the date of this order.

5. It is FURTHER ORDERED that the Parties SHALL inform the court within 30
days of the completion of the arbitration proceedings

SIGNED AND ENTERED this g day of May, 2020.

(rent C V2 —

FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

 

15
